Exhibit 99.1 PRESS RELEASESOURCE: WPCS International Incorporated WPCS Reports FY2011 Second Quarter Financial Results EXTON, PA - (PR Newswire - First Call - December 15, 2010) - WPCS International Incorporated (NASDAQ: WPCS), a leader in design-build engineering services for communications infrastructure, today announced financial results for the fiscal year 2011 second quarter ended October 31, 2010. For the second quarter, the company has incurred an estimated goodwill impairment charge of $4.3 million for its Suisun City Operations. The company emphasized that this goodwill impairment charge is a non-cash charge and will have no impact on its operations or cash flows. The $22.4 million in net tangible asset value for WPCS remains unchanged and equates to $3.22 per diluted share. In the second quarter, WPCS reported revenue of $26.7 million compared to $24.3 million for the same period a year ago, which represents an increase of approximately 10%. In the second quarter, WPCS generated an EBITDA loss of approximately $1.1 million which is defined as earnings before interest, taxes, acquisition-related contingent earn-out costs, goodwill impairment, one-time charges related to seeking strategic alternatives including the possible sale of the company and depreciation and amortization. The company generated $1.3 million in EBITDA for the same period a year ago. For the second quarter ended October 31, 2010, WPCS reported a net loss of approximately $6.0 million or $0.86 per diluted share which includes the goodwill impairment and the one-time charges associated with seeking strategic alternatives including the possible sale of the company. This compares to net income of $337,000 or $0.05 per diluted share for the same period a year ago. For the six months ended October 31, 2010, WPCS reported revenue of $55.6 million compared to $49.6 million for the same period a year ago, which represents an increase of approximately 12%. In the six months, WPCS generated an EBITDA loss of approximately $860,000. The company generated $2.5 million in EBITDA for the same period a year ago. For the six months ended October 31, 2010, WPCS reported a net loss of approximately $6.3 million or $0.91 per diluted share which includes the goodwill impairment and the one-time charges associated with seeking strategic alternatives including the possible sale of the company. This compares to net income of $772,000 or $0.11 per diluted share for the same period a year ago. Andrew Hidalgo, CEO of WPCS, commented, “WPCS has ten operation centers that have evolved from the nineteen acquisitions made over the last several years. In the second quarter, we experienced performance issues with two of our ten operation centers. The unfavorable performance of the two operation centers adversely affected our consolidated results. This performance was primarily related to three projects that experienced cost overruns within these two operation centers. Excluding these two operation centers, the other eight performing operation centers generated $22.0 in revenue and $1.4 million in EBITDA. Furthermore, the eight operation centers are expected to generate $89.0 million in revenue and $7.3 million in EBITDA for the fiscal year ending April 30, 2011. Although the company has healthy and profitable operation centers, we will continue to focus on improving the performance of these two specific operations centers. WPCS is expecting positive EBITDA results for the third and fourth quarters on a consolidated basis.” Mr. Hidalgo continued, “WPCS still has a backlog of $37 million and a bid list of $176 million which reflects our growth opportunities. Our balance sheet remains strong with $19.9 million in working capital and $5.8 million in cash.Although we have elected to estimate a write down of goodwill at our Suisun City Operations, this is a non-cash charge and therefore has no impact on our operations. On another note, the company continues to seek strategic alternatives including the possible sale of the company and although we cannot comment on the status of strategic alternatives, they are progressing.” 1 As a reminder, there will be an investor conference call at 5:00 pm ET today. To participate on the conference call, please dial 888-299-4099 for calls within the U.S. or 302-709-8337 for calls from international locations. Upon reaching the operator, verbally transmit the participant code VH73045. When the overview concludes, your questions can be asked by pressing *1 and your questions can be removed from the queue by pressing the number sign. Replays of the conference call will be available for a period of five days by dialing 402-220-2946 and entering 73045 # as the program identification number. The attached press release includes financial measures that are not in accordance with GAAP, consisting of EBITDA and net tangible asset value. Management uses EBITDA to evaluate the Company's operating and financial performance in light of business objectives, for planning purposes, when publicly providing our business outlook and to facilitate period-to-period comparisons. Management uses net tangible asset value to evaluate the strength of the Company’s balance sheet.WPCS believes that these measures are useful to investors because they enhance investors' ability to review the Company's business from the same perspective as our management and to facilitate comparisons of this period's results with prior periods.Non-GAAP measures are used by some investors when assessing the ongoing operating and financial performance of our Company. These financial measures are not in accordance with GAAP and may differ from non-GAAP methods of accounting and reporting used by other companies. The presentation of the additional information should not be considered a substitute for net income or net income per diluted prepared in accordance with GAAP. The primary material limitations associated with the use of non-GAAP measures as compared to the most directly comparable GAAP financial measures are (i) they may not be comparable to similarly titled measures used by other companies in our industry, and (ii) they exclude financial information that some may consider important in evaluating our performance. Pursuant to the requirements of Regulation G, WPCS has included a reconciliation of the non-GAAP financial measures to the most directly comparable GAAP financial measures. About WPCS International Incorporated: WPCS is a design-build engineering company that focuses on the implementation requirements of communications infrastructure. The company provides its engineering capabilities including wireless communication, specialty construction and electrical power to the public services, healthcare, energy and corporate enterprise markets worldwide. For more information, please visit www.wpcs.com Statements about the company's future expectations, including future revenue and earnings and all other statements in this press release, other than historical facts, are "forward looking" statements and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Such forward looking statements involve risks and uncertainties and are subject to change at any time.The company’s actual results could differ materially from expected results.In reflecting subsequent events or circumstances, the company undertakes no obligation to update forward looking statements. CONTACT: WPCS International Incorporated 610-903-0400 x101 ir@wpcs.com 2 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Ended Six Months Ended October 31, October 31, REVENUE $ COSTS AND EXPENSES: Cost of revenue Selling, general and administrative expenses Depreciation and amortization Goodwill impairment - - Change in fair value of acquisition-related contingent consideration - - Total costs and expenses OPERATING (LOSS) INCOME ) ) OTHER EXPENSE (INCOME): Interest expense Interest income ) (LOSS) INCOME BEFORE INCOME TAX (BENEFIT) PROVISION ) ) Income tax (benefit) provision ) ) NET (LOSS) INCOME ) ) Net income (loss) attributable to noncontrolling interest ) NET (LOSS) INCOME ATTRIBUTABLE TO WPCS $ ) $ $ ) $ Basic net (loss) income per common share attributable to WPCS $ ) $ $ ) $ Diluted net (loss) income per common share attributable to WPCS $ ) $ $ ) $ Basic weighted average number of common shares outstanding Diluted weighted average number of common shares outstanding 3 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS October 31, April 30, ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $258,899 and $206,617 at October 31, 2010 and April 30, 2010, respectively Costs and estimated earnings in excess of billings on uncompleted contracts Inventory Prepaid expenses and other current assets Prepaid income taxes - Deferred tax assets Total current assets PROPERTY AND EQUIPMENT, net OTHER INTANGIBLE ASSETS, net GOODWILL OTHER ASSETS Total assets $ $ 4 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (continued) LIABILITIES AND EQUITY October 31, April 30, (Unaudited) CURRENT LIABILITIES: Current portion of loans payable $ $ Income taxes payable - Borrowings under line of credit - Current portion of capital lease obligations Accounts payable and accrued expenses Billings in excess of costs and estimated earnings on uncompleted contracts Deferred revenue Due joint venture partner Acquisition-related contingent consideration Total current liabilities Acquisition-related contingent consideration, net of current portion Borrowings under line of credit - Loans payable, net of current portion Capital lease obligations, net of current portion Deferred tax liabilities Total liabilities COMMITMENTS AND CONTINGENCIES EQUITY: Preferred stock - $0.0001 par value, 5,000,000 shares authorized, none issued - - Common stock - $0.0001 par value, 25,000,000 shares authorized, 6,954,766 shares issued and outstanding at October 31, 2010 and April 30, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive income on foreign currency translation Total WPCS shareholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ 5 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES Reconciliations of GAAP to Non-GAAP Financial Measures (Unaudited) (1) Non-GAAP EBITDA Reconciliations: Three Months Ended Six Months Ended October 31, October 31, NET (LOSS) INCOME ATTRIBUTABLE TO WPCS, GAAP $ ) $ $ ) $ Plus: Net income (loss) attributable to noncontrolling interest ) Income tax (benefit) provision ) ) Interest expense Interest income ) Change in fair value of acquisition-related contingent consideration - - Goodwill impairment - - One time strategic costs - - Depreciation and amortization Consolidated EBITDA, Non-GAAP $ ) $ $ ) $ Plus: Operating loss, Suisun City operations center ) ) Operating loss, Portland operations center Corporate operating expenses Performing Operation Centers EBITDA, Non-GAAP $ (2) Net Tangible Asset Value Reconciliation: October 31, April 30, Total WPCS shareholders' equity $ $ Less: Goodwill Other Intangible Assets, net Net Tangible Asset Value $ $ 6
